DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 4/21/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 15, 17 and 20 are objected to because of the following informalities:
“a PIT” at line 3 of Claim 15 should be “a point in time (PIT)”.
“an RTO” at line 2 of Claim 17 should be “a Recovery Time Objective (RTO)”.
“replicating that IO” at line 3 of Claim 20 should be “replicating the IO”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meanings of limitations “performing a cloning process that comprises cloning an OS disk and a data disk of a source VM to create a replica VM … and data disk of the source VM” (lines 2-4) and “performing a replication process that comprises replicating an application from the data disk of the source VM to the data disk of the replica VM” (lines 5-6) are not clear. It is not clear that whether the application is already cloned or replicated from the data disk of the source VM to data disk of the replica VM at the claimed cloning process. Using Fig. 2 of the specification as an example for better explanation, whether the application at VMDK 2 206 is already cloned, replicated or copied to VMDK2 254 of replica VM 250 in order to create a replica version of VMDK2 206 of the source VM 202 for the replica VM 250 during the claimed cloning process? If no, then what data or content of VMDK2 206 being cloned or replicated to VMDK2 254 for the claimed cloning process (if the claimed cloning process does not clone or replicate the application, or even any other data from VMDK2 206 to VMDK2 254, i.e., the claimed cloning process only creates an empty VMDK2 254 without copying data or applications from source VM 202 to the replica VM 250, then whether the same claimed cloning process would also not clone or replicate the OS 205 of VMDK1 204 to VMDK1 252 of the replica VM 250, i.e., whether VMDK1 252 that results from the same claimed cloning process is also an empty disk). If the claimed cloning process does clone or replicate the application from VMDK2 206 to VMDK2 254, then what is the purpose of the claimed replication process to replicate the application from VMDK2 206 to VMDK2 254 again that was already replicated at the claimed cloning process?
For the purpose of examination, examiner interprets the claimed cloning process as a  cloning process that does cloning or replicating application from VMDK2 206 to VMDK2 254, the claimed replication process is synchronizing content from VMDK2 206 to VMDK2 254.

Claims 2-7 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 8, Claim 8 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 9-14 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, the meaning of “the non-transitory storage medium as recited in claim 8, further comprising logging the IO in a replication journal” is not clear since Claim 8 does not mention anything about IO. However, Claim 10 includes limitation/feature of replicating an IO to the data disk of the replica VM. For the purpose of examination, examiner interpreted Claim 11 as “the non-transitory storage medium as recited in claim 10, further comprising logging the IO in a replication journal”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGrane et al. (US 20110202765 A1, hereafter McGrane) in view of Tian et al. (US 20140201725 A1, hereafter Tian) and Phillips (US 20110040812 A1).

Regarding to Claim 1, McGrane discloses: A method comprising:
performing a cloning process that comprises cloning a virtual disk drive containing operating system and applications of a source VM to create replica VM that comprises a virtual disk drive that corresponds, to the virtual disk drive of the source VM (see Fig. 4 and [0028]-[0029]; “VM A′ 108′ that further includes a VHD 122′, wherein VM A′ 108′ and VHD 122′ are representative of a replication of VM A 108 and VHD 122” and “The virtual machine VHD typically contains the entire virtual machine software stack including an operating system, applications, and disk volumes”. Also see “the virtual hard disk drive contains a guest operating system and application program” from [0007], “replicate the VHD containing a virtual machine operating system image” from [0032] and “the VM's VHD file(s) are copied to the destination host server” from [0039]); 
powering up the replica VM so that the OS of the replica VM is running, and the application is running on the replica VM (see Fig. 4, [0005] and [0028]-[0029]; “In all cases, this allows, for example, critical business applications to remain up and running without interruption and without the user even being aware of the interruption”. The creation of replica VM 108’ having replica VHD 122’ at the target system 20’ can result the same OS and application programs that are previously executing/running on the source VM 108 are able to be executed on the replica VM 108’ without interruption. Since the same OS and application programs should be executed at the replica VM 108’ without interruption, the replica VM 108’ is inherently to be power up to run/execute the same OS and application programs).

McGrane does not disclose: the cloning process is cloning an OS disk and a data disk of the source VM to create the replica VM that comprises an OS disk and a data disk that correspond, respectively, to the OS disk and data disk of the source VM;
performing a replication process that comprises replicating an application from the data disk of the source VM to the data disk of the replica VM, and the replication process does not include any replication of the OS disk of the source VM to the OS disk of the replica VM.
However, Tian discloses: performing a cloning process that comprises cloning an OS disk and a data disk of a source VM to create a replica VM that comprises an OS disk and a data disk that correspond, respectively, to the OS disk and data disk of the source VM (see Fig. 2A, [0015] and [0023]; “a template VM that includes an OS VMDK and a software binary VMDK. The OS VMDK can include an installation of a guest OS, and the software binary VMDK can include an installation of a software application” and “create template VM 210 at another location and then copy template VM 210 to backend storage 112”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the VM disk structure from McGrane by including feature of arranging OS of the VM as a virtual disk file and application program of the VM as another virtual disk from Tian, since it would provide a mechanism of enabling to manage the guest OS and the application program respectively via managing different virtual disk files respectively without affecting each other.
Furthermore, Phillips discloses: performing a replication process that comprises replicating an application from the data disk of the source VM [to the data disk of the replica VM], and the replication process does not include any replication of the OS disk of the source VM [to the OS disk of the replica VM] (see [0356]; “Data may be stored on one of three different disks system disk, user disk, or local disk. In an embodiment, since only the user data needs to be synchronized, only data in the VHD user disk stack may be sent to the server 3002 on a regular basis for the synchronization. This may also reduce the amount of data to be sent”. Only the content from the user disk of a group of system disk, user disk and local disk of a virtual machine would be replicated/synchronized at regular basis, i.e., the system disk or the OS disk of the source VM is not replicated/synchronized at regular basis).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the replication mechanism of replicating content of the OS disk and application data disk of a source VM to generate a replica VM also having OS disk and application data disk from the combination of McGrane and Tian by including only synchronizing the content from the user data disk of a virtual machine on a regular basis without synchronizing the content from the system disk of the virtual machine on a regular basis from Phillips, and thus the combination of McGrane, Tian and Phillips would disclose the missing limitations from McGrane, since it would provide a mechanism of not only reducing the amount of data to be transmitted but also keeping backup of the content on the user data disk up to date (see [0356] from Phillips).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of McGrane, Tian and Phillips discloses: wherein after the replica VM is powered up, the application of the source VM is protected by replication to the replica VM, and the OS of the source VM is not protected by replication to the replica VM (see [0028]-[0029] from McGrane, [0015] from Tian and [0356] from Phillips. At the combination system, the backup of the source VM is performed in a manner of replacing all of the contents at the source VM to generating a replica VM, then performing a regular basis synchronization for the data disk of the source VM without performing a regular basis synchronization for the OS disk of the source VM, i.e., replication protection to the content of the data disk of the source VM without replication protection to the content of the OS disk of the source VM).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of McGrane, Tian and Phillips discloses: wherein the cloning process comprises cloning all disks of the source VM to the replica VM (see Fig. 4, [0028]-[0029] from McGrane, [0015] from Tian. The VM 108’ is a replication of the VM 108 via replicating or migrating all content of VHD 122 of VM 108, i.e., all disks of the source VM).

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a product claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a product claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McGrane et al. (US 20110202765 A1, hereafter McGrane) in view of Tian et al. (US 20140201725 A1, hereafter Tian) and Phillips (US 20110040812 A1) and further in view of Joshi et al. (US 20140012940 A1, hereafter Joshi).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of McGrane, Tian and Phillips does not disclose: wherein after the replica VM is powered up, the data disk of the replica VM is not accessible to the OS disk of the replica VM.
However, Joshi discloses: wherein after the [replica] VM is powered up, the data disk of the [replica] VM is not accessible to the OS [disk] of the [replica] VM (see Fig. 17 and [0157]; “the SCSI filter 1719 may be configured to manage the actual physical capacity of the VLUN disk 1735, which may be hidden from other applications and/or operating systems of the virtual machine host 1708A”. Also see [0043]; “The virtual disk may be provided in a “Virtual Machine Disk Format” (VMDK)” and “The virtual disk may be represented as a Virtual Logical Unit Number (VLUN) disk implemented according to the VMDK format”. Note: it is understood and well-known to one with ordinary skill in the art that a disk that is hidden from the OS implies that such disk is not accessible to the OS). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the management on virtual disks of a virtual machine from the combination of McGrane, Tian and Phillips by including processing hiding a particular virtual disk of the virtual machine from the guest operating system of the virtual machine from Joshi, and thus the combination of McGrane, Tian, Phillips and Joshi would disclose the missing limitations from the combination of McGrane, Tian and Phillips (note: Joshi alone does not disclose the actual limitation cited at Claim 2. However, after combining the feature of hiding a particular virtual disk from the OS of the virtual machine into the combination of McGrane, Tian and Phillips, the new combination system is able to configure one of the data disks of the replica VM to be hidden or inaccessible to the OS disk of the replica VM), since it is well-known to provide a security mechanism to prevent access to a virtual disk by hiding the virtual disk to other components.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGrane et al. (US 20110202765 A1, hereafter McGrane) in view of Tian et al. (US 20140201725 A1, hereafter Tian) and Phillips (US 20110040812 A1) and further in view of Muniswamy-Reddy et al. (US 20210089662 A1, hereafter Reddy).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of McGrane, Tian and Phillips does not disclose: replicating, to the data disk of the replica VM, an IO that was written to the data disk of the source VM.
However, Reddy discloses: replicating, to the data disk of the replica system, an IO that was written to the data disk of the source system (see [0037]; “a primary worker 152 that accepts reads from and writes to the volume, and a secondary worker 152 to which writes to the volume are duplicated (in case the primary worker 152 fails). Writes are illustratively represented as log entries in a journal, with each log entry indicating, for example, bytes written to the volume and a location in the volume to which the bytes are written (e.g., an offset from a beginning byte location in the volume)”. Also see Fig. 3 and [0047]-[0048]; “the primary worker 302A also replicates the write to the volume 300B, by sending the write to the primary worker 302B of the secondary volume 300A. In a manner similar to interactions (2) and (3), the primary worker 302B of the secondary volume 300B, at (5), replicates the write to the secondary worker 304B, which may in turn store the write in its own log journal, and acknowledge receipt of the write to the primary worker 302B”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the content replication/synchronization of the data disk between the source VM and replica VM from the combination of McGrane, Tian and Phillips by including a replication journal to record/log the write operations to be replicated from source system to target system from Reddy, and thus the combination of McGrane, Tian, Phillips and Reddy would disclose the missing limitations from the combination of McGrane, Tian and Phillips, since it is well-known to provide a record mechanism to track writing operation metadata like bytes and location of the writing to the volumes (see [0037] from Reddy).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of McGrane, Tian, Phillips and Reddy discloses: comprising logging the IO in a replication journal (see [0037] and [0048] from Reddy).

Regarding to Claim 10, the rejection of Claim 8 is incorporated and further Claim 10 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGrane et al. (US 20110202765 A1, hereafter McGrane) in view of Tian et al. (US 20140201725 A1, hereafter Tian) and Phillips (US 20110040812 A1) and further in view of Bensinger (US 20130191347 A1).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of McGrane, Tian and Phillips does not disclose: comprising verifying that the source VM is operating correctly, and then powering off the application that is running on the replica VM.
However, Bensinger discloses: further comprising verifying that the source VM is operating correctly, and then powering off the application that is running on the replica VM (see Fig. 9 and [0048]; “the first backup system may be deactivated at 975, after which the second backup system 903, the primary system 901, or another system that has received appropriate images may begin operating as the primary system at 980”. Also see “regularly update a backup disk image of a primary computer system, including the operating system, applications and data” from [0016], “virtual machine designated as the primary server” from [0023] and “ a virtual machine copy of the primary system” from [0036]. The backup 1 902 from Fig. 9 at a particular embodiment works as replica VM would be power up and running same OS and application that were originally running at the primary 901 from Fig. 9 at the event of the primary 901 failed; however, at the event of the primary 901 is found out to be operating correctly, the backup 1 902 is deactivated, i.e., the application running on the backup 1 902 is also deactivated or powered off).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the disaster recovery on original-replication pair of VMs from the combination of McGrane, Tian and Phillips by including the method of deactivating the backup VM when the original VM is found working correctly from failure from Bensinger, and thus the combination of McGrane, Tian, Phillips and Bensinger would disclose the missing limitations from the combination of McGrane, Tian and Phillips, since it would provide a mechanism of saving power and resource when the backup VM is no longer need to be operated to avoid resource waste.

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further Claim 12 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 9032160 B1, hereafter Natanzon) and Prahlad et al. (US 20040010487 A1, hereafter Prahlad) and Stern et al. (US 20110314345 A1, hereafter Stern).

Regarding to Claim 15, Natanzon discloses: A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising (see lines 40-60 of col. 18):
for a replica VM with an OS that is running, receiving an identification of a PIT to recover the replica VM to; using information from a replication journal to roll a data disk of the replica VM to the PIT (see lines 28-31 of col. 3, lines 1-20, lines 49-50 of col. 17, lines 9-11 of col. 18; “an UNDO stream in a journal may be used to roll a site to a point in time (PIT)”, “enable active production to occur on  one of the sites while enabling a second site to be rolled to a point in time (PIT). In at least some embodiments, this may enable a user to examine and use a PIT while active production may be occurring on another site”, “the non-active site, 650, is rolled to point in time (PIT)”, “the image of volume 630 is rolled to the latest PIT in journal 680”. Also see backup site, clone, production site, source side, snapshot, target side explained at lines 41-58 of cols. 3-4, lines 3-17, lines 37-49 of col. 15, “if a VM were to be moved from the first site to the second site the VM would attempt to access storage through the second module”, “each site has a respective VM space or a space able to run virtual machine … respectively … any VM in VM Space 315 or VM in VM Space 355 accesses the same virtual volume with the same data”. Based on these description, the system from Natanzon is able to use a replication journal to recover the original replica VM to a particular or latest PIT. Note: it is understood to one with ordinary skill in the art that a running/executing VM in generally would include an OS that is also running);
there maybe some new added data disks comparing two different point-in-time states of the replica VM (see lines 62-65 of col. 4, lines 11-13 of col. 8, lines 8-16 of col. 15 and lines 39-43 of col. 17, “create a new set of volumes”, “dynamically expose or remove one or more logical units”  and “storage may be added or removed from the virtual service layer transparently to the use”, “a user examining previous point in time (PIT) … the user may seek to restore the whole system to a previous PIT”).

Natanzon does not disclsoe:
rescanning the replica VM to discover a new data disk of the replica VM;
determining whether an application on the data disk of the replica VM is running, and if the application is not already running, starting the application;
finding, with the application, the new data disk of the replica VM; and
exposing, with the application, services which the application is configured to provide.

However, Prahlad discloses: an application rescans to discover a new data disk; finding, with the application, the new data disk; and exposing, with the application, services with the application is configured to provide (see [0063]; “Every time the application is evoked, it re-discovers the volumes on the given client and ensures that any new volumes are added to the default sub-client of an agent”. Re-scanning or re-discovering to find new volumes and ensuring such new volume are added are the services of the application is configured to provide).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the software applications running on the virtual machine from Natanzon by including a software application is able to discovery new volume of a client device from Prahlad, since it would provide a mechanism of preventing some of new volumes are not going to be backup (see [0063] from Prahlad). 
Furthermore, Stern discloses: determining whether an application [on the data disk] of the [replica] VM is running, and if the application is not already running, starting the application (see [0031] and [0040]; “the monitoring agent 114 in the virtual machine 110 is able to check whether application(s) 112 to be started is (are) already running in the live migrated virtual machine 110” and “if there is no match between the issued command line(s) and the command line(s) in the stored object (204), then the corresponding application(s) specified in the command line(s) is (are) started (at 412)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the operations of the virtual machine from the combination of Natanzon and Prahlad by including a method of determining whether intend to running application in a virtual machine is already running before actually running the application from Stern, and thus the combination of Natanzon, Prahlad and Stern discloses the missing limitations from Natanzon, since it would provide a mechanism of avoiding restarting a software application that is currently running (see [0031] from Stern).

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further the combination of Natanzon, Prahlad and Stern discloses: wherein the rescanning is performed either by an agent of the replica VM OS, or by an API of the application on the replica VM (see [0063] from Prahlad).

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further the combination of Natanzon, Prahlad and Stern discloses: wherein the operations further comprise implementing a failover from a source VM to the replica VM (see lines 1-14 of col. 6 from Natanzon; “reverse the direction of replicate data flow, in which case Site I starts to behave as a target backup site, and Site II starts to behave as a source production site. Such change of replication direction is referred to as a “failover”. A failover may be performed in the event of a disaster at the production site”).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 9032160 B1, hereafter Natanzon) and Prahlad et al. (US 20040010487 A1, hereafter Prahlad) and Stern et al. (US 20110314345 A1, hereafter Stern) and further in view of Barber et al. (US 20080104588 A1, hereafter Barber).

Regarding to Claim 17, the rejection of Claim 15 is incorporated, the combination of Natanzon, Prahlad and Stern does not disclose: wherein the recited operations collectively define an RTO that does not include a replica VM OS boot time.
However, Barber discloses: a cloned guest operating system of a cloned virtual machine is running concurrently with an original guest operating system of a source virtual machine (see [0010]; “clone an original guest operating system that is running in a Virtual Machine and then perform updates or maintenance on the cloned guest operating system to be booted in a newly-started Virtual Machine, while the original guest operating system concurrently runs in its own Virtual Machine”. Also see [0029]; “These cloned operating system images can be used for maintenance (i.e., updates) and/or safety failover (i.e., if the original guest OS 130 fails, then the routing engine 170 can route the traffic 172 to the cloned guest OS 145 which will take over the functions of the failed guest OS 130)”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the execution of the failover mechanism of the source-replica VM pair from the combination of Natanzon, Prahlad and Stern by including concurrently running cloned guest OS of the cloned virtual machine and the original guest OS of the source VM before performing failover to replacing the execution of the original guest OS to the cloned guest OS from Barber, and thus the combination of Natanzon, Prahlad, Stern and Barber discloses the missing limitations from the combination of Natanzon, Prahlad and Stern (since the cloned guest OS is already booted up before the failover process or recovery process, and thus the Recovery Time Objective (RTO) does not include a replica VM OS boot time), since it would reducing the downtime of the operating system via running the replacement OS before performing the failover process (see [0010] and [0029] from Barber).

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further the combination of Natanzon, Prahlad, Stern and Barber discloses: wherein when the application on the data disk of the replica VM is already running, the RTO does not include a start time of the application (see [0063] from Prahlad, [0031] and [0040] from Stern. If the application is already running, the start time of the application was occurred before the failover or recovery process, and thus the RTO does not include the start time of the application).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 9032160 B1, hereafter Natanzon) and Prahlad et al. (US 20040010487 A1, hereafter Prahlad) and Stern et al. (US 20110314345 A1, hereafter Stern) and further in view of Bensinger (US 20130191347 A1).

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further the combination of Natanzon, Prahlad and Stern discloses: wherein the operations further comprise receiving, after the failover is completed, an IO at the replica VM (see lines 5-13 of col. 15 from Natanzon; “reach out to access the storage and the module on the second site would re-direct the request to the storage on the second site. In some embodiments, the module on the second site would direct the request to the data on the second site”).
The combination of Natanzon, Prahlad and Stern does not disclose: replicating that IO from the replica VM to another VM.
However, Bensinger discloses: a method of after the failover from a source VM to the replica VM is completed, replicating the VM data from the replica VM to another VM (see Fig. 7 and [0037]-[0038]; “the primary system may be deactivated, and/or the backup system may be activated”, “Once the backup system is operational, it may begin generating backup images at 640 and/or delta images at 650” and “The backup image and/or subsequent delta images may be sent to a tertiary system at 645 and 655, respectively”. Also see “virtual machine designated as the primary server” from [0023] and “ a virtual machine copy of the primary system” from [0036]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system architecture of the two sites running a pair of virtual machines from the combination of Natanzon, Prahlad and Stern by including utilizing a third site/system running backup of the replica VM from Bensinger, and thus the combination of Natanzon, Prahlad, Stern and Bensinger discloses the missing limitations from the combination of Natanzon, Prahlad and Stern, since it would provide additional backup system when the original/primary site/system is no longer working but the system would need backing up the data of the current working VM (see [0037]-[0038] from Bensinger).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chawla et al. (US 20100070978 A1) discloses: among OS disk and data disk, in generally it is suggested to perform regular backups on the data disk instead the OS disk (see [0037]).
Otani (US 20120284233 A1) discloses: a software application detects new LUN to attach in order to create the disk device for file sharing (see [0041]).
Mandagere et al. (US 20110295815 A1) discloses: a software module to rescan to discover new LUN (see [0065] and [0067]; “The test module 110 then discovers a new logical unit number (LUN)” and “rescan scsi bus/hba to discover new lun (rescaning hba is usually done using scripts provided by hba vendors)”).
Dain et al. (US 20160203055 A1) discloses: a software application detects the new backup volume (see [0070]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196